Citation Nr: 1335487	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for right knee, anterior cruciate ligament tear, status post reconstruction with instability, from January 12, 2006 to January 8, 2008; and 30 percent since January 9, 2008.

2.  Entitlement to an initial rating higher than 20 percent for right knee, torn meniscus, from January 9, 2008 to March 23, 2008; 100 percent from March 24, 2008 to June 30, 2008; and 10 percent since July 1, 2008.

3.  Entitlement to an initial rating higher than 10 percent for right knee arthritis from January 12, 2006 to December 9, 2008; 100 percent from December 10, 2008 to March 31, 2009; and 10 percent since April 1, 2009.

4.  Entitlement to an initial compensable rating for right knee, scar, status post-surgery.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  An August 2006 RO rating decision granted his initial claim for service connection for a right knee disability, assigning a noncompensable rating for scars of the right knee, status post-surgery, and assigning a separate 20 percent rating for right knee ACL, status-post reconstruction with instability; both ratings were effective from January 12, 2006.  The Veteran appealed for higher initial ratings of his right knee disability to the Board.  

In November 2010, the Board remanded the case to the Appeals Management Center (AMC) for additional development.  The AMC thereafter issued a rating decision in November 2011 that increased the rating for right knee instability from 20 to 30 percent, effective January 9, 2008.  This rating decision also established two additional, separate ratings for:  (1) right knee, torn meniscus, assigned staged ratings of 20 percent (January 9, 2008 to March 23, 2008), 100 percent under Paragraph 30 (March 24, 2008 to June 30, 2008, and 10 percent (July 1, 2008 to present); and (2) right knee, arthritis, post osteotomy, assigned staged ratings of 10 percent (January 12, 2006 to December 9, 2008), 100 percent under Paragraph 30 (December 10, 2008 to March 31, 2009); and 10 percent (April 1, 2009).  The file is again before the Board.  

The Veteran has become unemployed during the pendency of the appeal, allegedly due, in part, to his service-connected right knee disability.  The Board finds a TDIU issue has been raised, assumes jurisdiction of the matter and addresses it below.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In November 2011, the Veteran's representative's statement (VA Form 646) noted that he wished to appeal service connection for posttraumatic stress disorder (PTSD).  However, a review of his physical claims file, Virtual VA records and the Veterans Appeals Control and Locator System (VACOLS) does not reveal any ongoing appeals for PTSD.  Thus, the issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is required prior to adjudicating the Veteran's claims.  

I.  VA Examination of Right Knee Conditions

The Board remanded this case in November 2010 for the AMC to arrange a VA orthopedic examination to assess the severity of his service-connected right knee disability.  The Veteran was provided a VA examination of his right knee in December 2010.  However, deficiencies in that examination necessitate another VA examination of his right knee disability.  

First, the Veteran reported to the December 2010 VA examiner that he had constant, daily flare-ups of right knee pain such that he was "hardly sleeping" and needed sleep medication.  However, the examiner failed to address any potential functional impairment due to flare-ups, including whether there was any additional limitation of motion during periods of flare-ups of right knee pain.  

Second, the findings regarding the Veteran's right knee scars must be reconciled, as a May 2006 VA examination identified 3 right knee scars, in contrast to the December 2010 VA examiner's findings of only two right knee scars, with slightly different dimensions than those noted on the prior exam.  

Third, at the December 2010 examination, the Veteran complained of symptoms suggesting a neurological component of his right knee disability, including numbness, tingling and burning, as well as nerve block treatments by a private treating physician, Dr. J.J.  The December 2010 examiner did not address these complaints, or comment as to whether the Veteran's service-connected right knee disabilities are manifested by any neurological impairment.  

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Given the aforementioned deficiencies, an additional examination is necessary.

II.  Outstanding Treatment Records

It appears that there may be outstanding VA and private treatment records.  Any additional treatment records that are potentially relevant must be obtained before deciding this appeal.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The Board notes that the most recent VA outpatient treatment records that are associated with the claims file are dated through June 2011, from the Altoona VA Medical Center (VAMC).  In the event that there are outstanding VA treatment records at that VA facility for his right knee, dated after June 2011, these should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

There are also indications of outstanding private treatment records.  In this regard, the Veteran reported at the December 2010 VA examination that he receives private treatment for his right knee through a pain specialist, Dr. J.J., including nerve block treatment.  He subsequently was evaluated for his right knee problems by Dr. J.J. in March to April 2011.  Moreover, a June 2011 treatment note at Altoona VAMC remarks that the Veteran receives private treatment for his right knee.  On remand, the Veteran should be requested to sign the proper authorization form so that any outstanding private treatment records can be obtained from Dr. J.J.

III.  TDIU

Concerning the Veteran's entitlement to a TDIU, the Veteran's combined rating for his service-connected right knee disabilities is 40 percent, effective April 1, 2009.  He has no other service-connected disabilities.  Thus, he does not currently meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, he is still eligible for consideration under § 4.16(b).  Based on the Veteran's contentions and evidence of record, it appears that he has been unemployed since approximately April 2011, at least in part due to his service-connected right knee disability.  He previously worked as a corrections officer.  See November 2012 informal hearing presentation (IHP); see also April 2011 letter from Pennsylvania HR Service Center.  Given that the Veteran's claims of entitlement to increased initial ratings for his right knee disability may be considered to include a claim of entitlement to TDIU, the Board finds that a remand for a social and industrial survey is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's authorization to obtain private records from Dr. J.J., dated from December 2010 to the present.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file the private medical records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  

2.  Obtain all outstanding, relevant VA treatment records from the Altoona, PA VAMC, particularly for right knee treatment dated from June 2011 to the present.  

3.  After completing the development requested in action paragraphs #1 and #2, schedule the Veteran for appropriate VA examination(s) to determine the nature and severity of his service-connected right knee disability, to include the orthopedic, neurological and scar manifestations of that disability.  The claims file, to include any electronic records housed in Virtual VA and/or VBMS, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  All orthopedic, neurological and scar manifestations associated with the service-connected right knee disability should be annotated in the report.  

Specifically, the examiner should undertake range of motion studies of the Veteran's right knee, and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (i.e., the extent of his pain-free motion) of the Veteran's right knee.  

The examiner should also express an opinion as to whether right knee pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner should also describe the functional effects of the Veteran's disability, including on his occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a social and industrial survey to ascertain the impact his service-connected right knee conditions have on his ability to engage in substantially gainful employment in light of his work history and level of education.  The entire claims files (i.e. both the paper claims files and any medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the social worker in conjunction with the social and industrial survey, and the social worker should confirm that such records were available for review.   

An assessment of the Veteran's employment history and day-to-day functioning during the appeal period (January 12, 2006, to the present) should be made.  The social worker should discuss the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities, and describe functional limitations caused solely by his service-connected disabilities.

A rationale must be provided for all opinions expressed.  If the social worker is unable to provide the requested opinion, a thorough explanation must be given concerning why the opinion cannot be provided.

5.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  Then readjudicate the issues on appeal, including the claim of entitlement to a TDIU rating, in light of any additional evidence.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



